Gkang-ek, J.
I. No notice of appeal has been served on M. W. McGee, and the appellee insists that 1. Appeal : no- the appeal must be dismissed because of tice: pañíes. fapure> The appellants contend, in this connection, that McGee was not a party to the suit; did not appear; nor is there a judgment in his favor. A majority of the members of the court think that McGee is not a party to the suit in the sense that he • is entitled to a notice of appeal. The writer entertains a different view, and thinks that, inasmuch as the defendants, by pleading and proof, invoked the action of the court in favor, of McGee, he is before us as a judgment creditor, and, hence, a party to the record adverse to the defendants; and, as the appeal seeks to avoid the judgment in his favor, he is entitled to notice under the provisions of Code, section 3178. It follows that the appeal is not to be dismissed.
II. This action was commenced on 'the twenty-second day of August, 1888. A notice and proof of the 2. Mo'niAL-bene-cause of ac- ' me'At.abate death of Ira Christie was presented to the defendant company on the fifteenth day of August, 1888. The appellants pleaded in their answer, and contend, that nothing was due on the certificate at the commencement of the suit, and that it must be abated. The benefit of the certificate was to be paid from money realized from assessments upon *364the members of the association, and the by-laws provide : “ The proceeds of such assessments, not exceeding the snm of twenty-five hundred dollars, shall be paid to the beneficiary mentioned in the certificate within ninety days from the date of the receipt of said proofs of death.” Chapter 211 of the Acts of the Eighteenth General Assembly provides for a notice and proof of loss by affidavits, in case of loss under policies of insurance, and that no action shall be begun within ninety days after such notice has been given. In Cook v. Ass’11, 74 Iowa, 746, it is held that the act applies to life, as well as fire, insurance. In the case of Quinn v. Ins. Co., 71 Iowa, 615, in construing the same act, it was held that “the money was not due on the policy until the expiration of the period named” in the act.
III. The appellee urges that the above act is unconstitutional on several grounds, and among them 3. constitu-míe «i: legisla-menM.0’ that the subject is not properly expressed in the title. Section 29 of article 3 of the constitution provides that “every act shall embrace but one subject,, and matters properly connected therewith, which subject shall be expressed in the title.” The title of the act is, “An act relating to insurance and fire-insurance companies.” The objection to the title is that it relates “to procedure of courts of original jurisdiction,” “to the time of commencement of civil actions,” and “to the limitation of actions.” The subject of the act is, “insurance and fire-insurance companies.” The act in all its parts certainly relates to the subject. The first section provides that any person soliciting or procuring applications for insurance shall be the soliciting agent for the company or association; the second, that such companies shall attach to their policies the application or representations of the assured, and provides consequences for a failure so to do ; and the third, that the policy shall be prima facie evidence of the insurable value of the property at the date of the policy, and what it shall be necessary for the assured, to do to recover on the policy, and, among other acts, he must give notice in writing *365of the loss, accompanied by an affidavit stating the facts; and provides “that no action shall be begun within ninety days after notice of such has been given.” These are “matters properly connected” with the subject expressed in the title. It is not enough to say that some provisions of the act might furnish a subject for another act, for to so hold . would practically require the act, instead of its subject, to be expressed in the title. It is true that “procedure of courts,” “the time of commencing actions” and “limitation of actions” are legislative subjects in the Code; but that fact does not prove that they may not be properly connected with other legislative subjects, so as to be vulnerable to constitutional objections, where not particularly expressed in the title of an act. Our attention is called to no authority to sustain appellee’s position.
IY. It is also urged that the act is unconstitutional because it embraces “more than one subject,” in that, 4._. aots of snbjeotsem-braced therein. besides the subject expressed in the title is that of “ the law of procedure of courts of original jurisdiction.” It is not true that an act may not embrace more than one subject. State v. Shraeder, 51 Iowa, 197. The act shall embrace but one subject, and matters properly connected therewith. The act, in so far as it regulates the procedure of the courts, is necessary to render effectual the legislation on the subject expressed in the title, and, hence, is properly connected therewith.
Y. It is further said that the act is unconstitutional because it grants to one class of citizens privi-5 _. olass legislation. leges and immunities which, upon the same terms, do not belong to all citizens ; the thought being that insurance companies, as a class, are exempt from liability to suit for ninety days after their obligations are due. In Quinn v. Ins. Co., it is said: “ In a statutory sense, the money was not due on the policy until the expiration of the period named therein.” Hence the money, in this case, was not due until the expiration of the ninety days. But it may be said the act extends the time for the maturity of the claims, and *366the effect is the same. But we know of no citizens who, on the same terms, are not alike affected by the act. It is not the design or effect of the act to grant privileges or immunities; but, because of the character of the contract, time being so often a necessity after notice is given for a proper adjustment, the purpose of that provision of the act is to prevent untimely and unnecessary litigation. It may further be said that the by-laws of the society, which form a part of the contract of insurance, fix the same time for the maturity of the claim. We think the suit was prematurely instituted, and must be abated.
Many other questions are in the record, which it would be important to consider if the ' cause was to be remanded for another trial, but, as it is to be dismissed, they do not demand our consideration. Reversed.